Citation Nr: 0409894	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service in the U.S. Navy from July 1961 to 
July 1965, and from September 1967 to September 1970.  He also had 
inactive duty in the Army National Guard of Arkansas from August 
1965 to August 1966.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a January 2001 rating decision of the RO.  

The Board notes that in an unappealed rating decision dated in 
July 1974, the RO denied the veteran's claim of entitlement to 
service connection for psychiatric disability, claimed as 
"nerves."  In April 1999, the veteran petitioned to reopen his 
claim, identified as based on "nerves" or "nervous problems".  

The January 2001 rating action on appeal denied entitlement to 
service connection solely for PTSD, based on medical evidence and 
additional statements submitted by the veteran in support of his 
claim.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir. 1996).  
The veteran's notice of disagreement and substantive appeal are 
also limited solely to the denial of service connection for PTSD.  
That is the issue that has been certified on appeal to the Board, 
as reflected on the first page of this decision, and is therefore 
the only issue discussed herein.

To the extent the veteran still desires to pursue entitlement to 
VA benefits based on a psychiatric disability other than PTSD, he 
should so advise the RO such that appropriate action may be 
accomplished, consistent with governing laws and regulations.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if further 
action is required on his part. 



REMAND

In November 2000, prior to the filing of the veteran's petition to 
reopen a claim in April 2001, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2003), and regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations are applicable to the 
issue on appeal and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

A review of the record discloses that the record is incomplete 
with respect to service medical and personnel records for both the 
veteran's active duty and his inactive Reserve duty.  As to 
service medical records, the veteran has specifically identified 
claimed psychiatric treatment for manic depression in 1963 or 1964 
while a member of the crew of the USS MAURY.  In his June 2001 
statement, he also claims to have received psychiatric treatment 
in June 1965 at both Tripler Army Medical Hospital and Scotfield 
Hospital, and in 1969 while a member of the crew of the USS 
VULCAN.  Furthermore, he has reported post-service treatment at 
Fort Roude Navy Hospital between 1972 and 1978, and Dr. Livenski 
at Ft. Roude through 1999, Dr. Junkin of Newport Hospital, and Dr. 
White of Harris Hospital, each located in the Newport, Arkansas 
area.  The RO should attempt to obtain these records for 
consideration in connection with the veteran's appeal. 

The Board also notes that additional development is needed to 
attempt to verify the veteran's claimed PTSD stressors.  The 
veteran claims to have witnessed the deaths of "Storey" and 
"Tubbs" in two separate incidents in late 1961 or early 1962 while 
a member of the crew of the USS Maury.  He also reports having 
been shot in January of 1963 or 1964 and having come across the 
dead corpse of a Russian soldier, as well as other stressful 
situations, while in the waters of the Republic of Vietnam as a 
member of a geographic survey boat in the spring of 1963.   The 
Board notes that the most detailed PTSD stressor statements of 
June 2001 and February 2002 had not been received when, in March 
2001, the RO contacted the USASCRUR initially requesting 
verification of PTSD stressors.  Accordingly, a further attempt to 
verify the veteran's claimed stressors is warranted. 

The Board also finds that the veteran should be provided a VA 
psychiatric examination to clarify the appropriate diagnosis for 
psychiatric manifestations, and, in particular, to determine 
whether the veteran meets the criteria for a diagnosis of PTSD 
based on verified service information.  

In view of the foregoing, this case is REMANDED for the following:  

1.  The RO should issue the veteran a letter compliant with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) specific to his claim of entitlement to service 
connection for PTSD.  The letter should inform the veteran of the 
nature of evidence needed to support his claim, the additional 
evidence and information needed from him to enable VA to obtain 
additional evidence on his behalf, and, the additional evidence he 
himself should submit.  

2.  The RO should contact the National Personnel Records Center, 
at 9700 Page Avenue, St. Louis, MO  63132-5100, and request copies 
of the veteran's entire service medical and personnel file 
regarding both his first and second periods of active service in 
the United States Navy, from July 1961 to July 1965, and from 
September 1967 to September 1970.  The RO should also request, 
through official sources, records of the veteran's claimed 
psychiatric treatment in June 1965 at Tripler Army Hospital and 
Scotfield Hospital.  

The RO should also contact official sources and request copies of 
the veteran's entire service medical and personnel file regarding 
his inactive reserve duty in the Army National Guard of Arkansas, 
from August 1965 to August 1966, as well as the specific details 
of his August 1966 discharge from inactive duty.  

(The RO may also request assistance from the Navy Personnel 
Command, 5720 Integrity Drive, Millington, TN  38055-3130 in 
determining the sort of operations and/or campaigns the veteran 
participated in while with the Navy from 1961 to 1970, if not 
found in personnel records.)  

3.  The RO should request the veteran to provide identifying 
information and any necessary release relevant to post-service 
psychiatric treatment, specifically from Dr. Junkin of Newport 
Hospital and Dr. White of Harris Hospital each located in the 
Newport, Arkansas area, from approximately September 1970 to the 
present; and, from Fort Roude Navy Hospital for 1972 through 1999 
(Dr. Livenski).  Any request for the latter records should 
specifically include, but not be limited to, those records 
regarding claimed psychiatric treatment for nervousness and 
depression, between July 1961 and September 1970, while a member 
of the crew of the USS MOURY and USS VULCAN, as well as any other 
duty assignments.  The RO should document attempts to associate 
such records with the claims file.

4.  The RO should also request and obtain a copy of all SSA 
disability determination letters, as well as the medical records 
pertinent to the veteran's claims for social security disability 
benefits, specifically to include medical records relied upon 
concerning any SSA disability determination.  

5.  The RO should, in any case, send a report of all PTSD stressor 
statements dated or received in September 1999, April 2001, June 
2001 and February 2002 PTSD, a copy of this Remand, and all 
associated documents, to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-3197.  The RO should 
request a determination as to whether or not the veteran was 
assigned to a geographic survey unit in the waters of the Republic 
of Vietnam in the spring of 1963, engaged in combat at any time, 
and also request any information as to the location of the veteran 
during his entire Navy service, the dates of any tour(s) of duty 
in Vietnam, as well as any information as to the circumstances of 
the deaths of "Storey" and "Tubbs" in late 1961 or early 1962 
while the veteran was a member of the crew of the USS Maury, the 
veteran being shot in January of 1963 or 1964, and coming across 
the dead corps of a Russian soldier in the spring of 1963.  
USASCRUR should otherwise be requested to provide any information 
which might corroborate each of the veteran's alleged PTSD 
stressors.  A response, negative or positive, should be associated 
with the claims file.  The RO should, as indicated, undertake 
follow-up through appropriate channels to obtain verification of 
the veteran's claimed stressor(s).

6.  The RO should provide the veteran and his representative with 
notice of the results of the above-requested development actions.  
The veteran and his representative should then be afforded the 
opportunity to submit any supplemental information or evidence he 
might have regarding such.

7.  Following the above, the RO must make a specific determination 
as to whether each claimed stressor is sufficiently verified.  All 
credibility issues related to this matter should be addressed at 
that time.

8.  The veteran should then be afforded a VA psychiatric 
examination.  The claims file and the stressor report prepared by 
the RO must be made available for review by the examiner.  The 
examiner is requested to confirm or refute whether the veteran 
meets the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
criteria for a diagnosis of PTSD.  If the criteria for PTSD are 
met, then the examiner is to determine whether PTSD is due to any 
verified PTSD stressor, specifying the stressor or stressors 
supporting the diagnosis.  The examiner should also state the 
specific manifestations of the veteran's psychiatric illness that 
matches each DSM-IV criterion.  All other existing psychiatric 
disabilities should be identified and an opinion provided as to 
the likely etiology of each.  The rationale for all conclusions 
reached should be set out in the completed examination report.  

9.  Thereafter, the RO should readjudicate the claim on appeal 
based on review of the entire evidentiary record.  If the benefit 
sought on appeal is not granted to the veteran's satisfaction he 
and his representative should be provided a supplemental statement 
of the case and an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

